--------------------------------------------------------------------------------

Exhibit 10.4
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the "Agreement"), dated as of October 18, 2007, is
between EXCELLENCY INVESTMENT REALTY TRUST, INC., a Maryland corporation (the
"Company"), and David Mladen, an individual residing in Scarsdale, New York
("Executive").


RECITALS


WHEREAS, the Executive is currently the Chief Executive Officer and President of
the Company and serves on the Company's Board of Directors; and


WHEREAS, the Company and the Executive wish to enter into this Agreement to
memorialize the terms of his employment with the Company and to secure his
on-going services.


NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
described, the parties agree as follows:


1.           Duties.


The Executive shall perform the duties and exercise the powers relating to the
office of President and Chief Executive Officer.  All duties shall be consistent
with the customary duties of persons exercising the functions of the
above-described offices.


2.           Term.


Executive’s employment term shall be for a beginning today and extending through
December 31, 2009 (the "Term").  Beginning on the first annual anniversary date
hereof (e.g., October 18, 2008), and on each subsequent such annual anniversary
date, the Term shall be extended one additional calendar year, unless either
party has provided to the other party a notice in writing on or before such
anniversary date that it does not wish to extend the Agreement.


3.           Compensation and Benefits.


(a)           Salary.   The Company shall pay Executive as compensation for his
services during the Term a salary, on an annualized basis, of One Hundred Twenty
Thousand Dollars ($120,000.00).  The salary shall be paid in accordance with the
Company’s normal payroll practices. The salary shall be reviewed by the
Directors each year, and set by the Directors in an amount not less than the
prior year's salary.


(b)           Expenses.  Upon submission of appropriate invoices or vouchers,
the Company shall pay or reimburse Executive for all reasonable expenses
incurred by him in the performance of his duties under this Agreement in
furthering the business, and in keeping with the policies, of the Company.


(c)           Incentive Compensation.   The Company's Board of Directors, in its
sole discretion, may authorize the payment of cash incentive compensation to
Executive from time to time.


--------------------------------------------------------------------------------


(d)           Benefits.  Executive shall be entitled to and shall be included in
any employee welfare and retirement plan or program of the Company available
generally to its employees and/or officers including, without limitation, plans
for hospital services, medical services benefits, sick pay, dental and other
health plans.


(e)           Stock Plans.  Executive may be included in any stock incentive or
stock compensation plan as the Board of Directors of the Company may determine.


 
4.
General Provisions.



(a)           All notices required by this Agreement shall be in writing and
shall be sufficiently given if delivered or mailed by registered or certified
mail, return receipt requested, to the parties at their respective addresses set
forth below.  Any party may specify a different address by written notice to the
other, in accordance with this Section.  All notices shall be deemed to have
been given as of the date so delivered or mailed.



 
To the Company:
     
Excellency Investment Realty Trust, Inc.
 
245 Park Avenue – 39th Floor
 
New York, New York 10167
 
Attn.:  Board of Directors
     
To Executive:
     
David Mladen
 
58 Dorset Road
 
Scarsdale, New York 10583



(b)           Except insofar as Executive may be subject to general policies now
in force or as may be adopted by the Company from time to time, this Agreement
contains the entire agreement between the parties, and there are no other
representations, warranties, conditions or agreements relating to the subject
matter of this Agreement.  This Agreement may not be changed orally but only by
an agreement in writing duly executed on behalf of the party against which
enforcement of any waiver, change, modification, consent or discharge is
sought.  This Agreement shall be binding upon and inure to the benefit of the
Company and Executive and their respective successors, assigns, heirs and legal
representatives.  Insofar as Executive is concerned, this Agreement is personal
and Executive's duties under it shall not be assigned by Executive.   This
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one and the same instrument.  This Agreement shall be
construed pursuant to and in accordance with the laws of the State of New
York.  If any term or provision of this Agreement is held or deemed to be
invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction, such term or provision shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.

2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


EXCELLENCY INVESTMENT REALTY TRUST, INC.


/s/ Vera Mladen
By:
 
Its:  Corporate Secretary
 
 




EXECUTIVE




/s/ David Mladen
David Mladen
 
 
 
 
 
3

--------------------------------------------------------------------------------









